OLSZEWSKI, Judge.
On December 1, 1994, William B. Matthews and Maxine B. Matthews, appellants herein, initiated the instant action by filing a complaint in equity seeking temporary and permanent relief in the form of an injunction barring E. Lenore Joines from traversing a right-of-way across appellants’ property. In response, appellee filed a timely answer in which she claimed that she had acquired a prescriptive easement across appellants’ property and that the court should, therefore, bar appellants from interfering with her legal right to use the pathway.
On January 13, 1995, after the parties filed proposed findings of fact and conclusions of law, a hearing was held relative to appellants’ request for temporary injunctive relief. After the court heard the testimony of eight witnesses and received a total of twenty-three exhibits from the parties, the court denied appellants’ petition for a temporary injunction.
In early April of 1996, a non-jury trial was held at which a total of seven witnesses, both expert and lay, testified. Additionally, the Honorable John H. Chronister conducted an on-site view of the disputed premises. Because the parties stipulated that appellee had openly and continuously used the right-of-way for a period in excess of twenty-one years, the critical factuál question to be decided was whether the right-of-way passed through an area of enclosed woodlands. A finding that the pathway, at some prior time, passed through enclosed woodlands would toll an 1850 statute prohibiting the taking of title by prescription or adverse possession of *1323areas passing through enclosed woodlands and, thus, defeat appellee’s claim of right.
On April 9, 1996, at the close of testimony, Judge Chronister issued an oral verdict in favor of appellee; finding, as a factual matter, that the roadway did not at any time pass through the surrounding enclosed woodlands. Appellee’s claim of rightful title by virtue of a prescriptive easement was, therefore, sustained. On May 20, 1996, the court’s final order reflecting this verdict was officially docketed.
On June 18, 1996, following the entry of this final order, appellants filed a notice of appeal with this Court. Appellants, however, failed to file post-trial motions with the trial court prior to seeking appellate review of their claim. We find this procedural default to be fatal to appellants’ claim and, thus, decline to address the merits of the present appeal.
Pursuant to Pa.R.C.P. 227.1(c)(2), post-trial motions must be filed within ten days after, inter alia, “the adjudication in the ease of a trial without jury or equity trial.” Our courts have consistently held that a litigant’s failure to comply with the procedural mandate that issues be properly preserved from the inception of a ease results in the waiver of a litigant’s right to appellate review. See, e.g., Dollar Bank v. Swartz, 540 Pa. 369, 372-74, 657 A.2d 1242, 1244 (1995). The rationale for this requirement of strict compliance is “[t]o maximize our efficiency and enhance the quality of our dispute resolution process.” Id. (quoting Tagnani v. Lew, 493 Pa. 371, 376, 426 A.2d 595, 597 (1981)). Therefore, consistent with our procedural rules and the accompanying caselaw interpreting them, we hold that appellants have waived their right to appellate review of the claims presented in the instant appeal.
In a post-appeal communication with this Court, appellants have attempted to excuse their procedural default of failing to file post-trial motions to the trial court’s final order by arguing that the parties submitted a set of stipulated facts to the court for a judgment.1 This, appellants argue, obviates the necessity of filing post-trial motions and preserves their right to have this Court entertain the merits of the present appeal. We find, however, that appellants’ argument is fundamentally flawed and inapplicable to the facts of this case.
“It is well-settled that where there is a trial without jury upon stipulated facts submitted for the decision of the court, a party must file post-trial motions pursuant to Rule 227.1(c) to preserve any right of appeal.” Miller v. Kramer, 424 Pa.Super. 48, 50, 621 A.2d 1033, 1034 (1993) (emphasis in original). This is so because the court’s decision is likened to a jury verdict, from which an aggrieved party must file post-trial motions prior to appellate review. Id. “However, where the parties submit an agreed statement of facts for the entry of a judgment by the court, the judgment is considered final and the parties must appeal within thirty days of the judgment without filing post-trial motions.” Miller, 424 Pa.Super at 51, 621 A.2d at 1035 (emphasis in original).
Citing the above precedent, appellants contend that this Court’s holding in Miller is dispositive of the question of whether appellants were required to file post-trial motions with the trial court in order to preserve their right to appellate review. Specifically, appellants contend that the trial court “was asked to apply the definition of woodlands to a set of stipulated facts” and that, therefore, “the judgment that was entered by Judge Chron-ister did not constitute a ‘trial.’ ” Appellants’ post-appeal communication at 2. Because our review of the record demonstrates that the parties did not submit stipulated facts to the trial court, we cannot agree with appellants that our decision in Miller is presently controlling.
In the instant action, the central point of contention was whether the pathway to which appellee had allegedly obtained a pres-*1324eriptive easement had ever traversed through an area of enclosed woodlands. So contentious was this battle that the court, on two separate occasions, heard testimony from a total of fourteen witnesses. Additionally, the parties introduced a plethora of exhibits and the court conducted an on-site view of the premises.
It is true that the parties stipulated that the right-of-way was used by appellee for a period in excess of twenty-one years. See slip op., 8/9/96 at 1. Absent the additional factual finding relative to whether the pathway had ever passed through an area of enclosed woodlands, however, this agreement represented, at best, the partial factual stipulation of the parties; to which the Miller analysis previously outlined does not apply.
Indeed, appellants’ argument in this regard is somewhat curious for, in their brief to this Court, appellants argue that the trial court failed to adequately analyze and weigh the testimony of appellants’ trial witnesses. As previously stated, the rather contentious trial centered upon whether the disputed pathway had ever passed through an area of enclosed woodlands. Both parties filed proposed findings of fact and conclusions of law with the court. Also, both parties called lay and expert witnesses and introduced a voluminous number of exhibits. As a final supplement to these in-court proceedings, the trial judge in this matter conducted an on-site view of the property.
We therefore find appellants’ present argument, that the parties submitted stipulated facts to the court for a judgment, to be incredible. Indeed, in order to arrive at this dubious conclusion, appellants have had to weave a revisionary rendition of the facts out of whole cloth. We, however, are bound by the record below and, based thereon, find conclusively that the parties did not submit stipulated facts to the trial court. As such, appellants were required to file post-trial motions with the trial court in order to preserve their issues for appeal and their failure to do s5o necessitates a finding that appellants’ issues have been waived.2
Order affirmed.
POPOVICH, J., files a Dissenting Opinion.

. On September 12, 1996, after appellants filed the instant appeal, the Superior Court Prothono-tary contacted the litigants in order to inform appellants that the official docket did not reflect that appellants filed any post-trial motions. Appellants were then required to respond to the Prothonotary, in writing, within ten days in order to explain why, if such motions were indeed not filed, their appeal should not be dismissed for failure to preserve their issues. Appellants complied as requested, thus temporarily forestalling the dismissal of their appeal.


. My dissenting colleague’s statement, that he is unable to join the majority’s affirmance of the trial court’s order denying appellants’ request for an injunction, is puzzling. Indeed, I find myself in complete agreement, albeit for different reasons, with the dissent’s position that appellants’ failure to file post-trial motions is fatal to their present claim. Therefore, where Judge Popovich would quash and I would find waiver, the fact remains that the merits of the instant appeal have not been addressed.